 1
                                                    THE HONORABLE BENJAMIN H. SETTLE
                                                                    Trial Date: 10/20/2020
 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA

 9   ALLISON N. RANDAL, an individual,
10
                   Plaintiff,                            No. 3:18-cv-06002-BHS
     vs.
11
     XPO LOGISTICS, INC, a Connecticut                   PLAINTIFF’S [PROPOSED] FINDINGS
12   corporation conducting business in the              OF FACT CONCLUSIONS OF LAW
13
     State of Washington; MICHAEL D.                     (FFCL)
     MICHELENA, an individual employed by
14   XPO LOGISTICS, INC.; J. DOE
     CORPORATIONS AND/OR
15   ENTITIES 1-5; and J. DOE 1-5, individuals,
16
                        Defendants.
17

18
            COMES NOW Plaintiff, Allison N. Randal, by and through her counsel of record, and
19
     proposes the following findings of fact conclusions of law (FFCL):
20

21   A. Findings of Fact:

22          1.     Plaintiff is female, 45 years old, and currently resides in New York.
23
            2.     XPO Logistics, Inc., is a corporation headquartered in Delaware that does
24
     business in Washington state and throughout the United States.
25
            3.     On or about December 23, 2015, at approximately 10:25 a.m., Plaintiff was
26

27
      PLAINTIFF’S [PROPOSED] FINDINGS OF FACT            WASHINGTON INJURY LAWYERS, PLLC
28    CONCLUSIONS OF LAW – 1                                     1700 7TH AVE, SUITE 2100
                                                                    SEATTLE, WA 98101
                                                            P: (425) 312-3057 | F: (206) 866-0208
 1
     driving southbound on I-5, near mile marker 84, in Centralia Lewis County, Washington.

 2            4.     Defendant Michael Michelena (“Michelena”) was driving a tractor trailer in the
 3   same lane, two vehicles behind Plaintiff.
 4
              5.     Defendant Michelena’s truck rear-ended a truck behind Plaintiff’s vehicle,
 5
     thereby causing the subject collision.
 6

 7
              6.     Defendant Michelena was working on behalf of XPO Logistics, Inc. at the time of

 8   the crash.
 9            7.     Defendants contest the nature and extent of Plaintiff’s injuries and damages.
10
     B. Conclusions of Law:
11
              1. Defendants admit liability for the subject crash.
12

13
              2. Defendants admit causing the injuries and damages proximately caused by the subject

14   crash.
15

16
              DATED this _____ day of September 2020.
17

18
                                                            ____________________________________
19                                                          Hon. Benjamin H. Settle
20
                                                            United States District Judge

21
     FORM APPROVED,
22   WASHINGTON INJURY LAWYERS, PLLC,

23

24
     _____________________________
     Young-Ji Ham, WSBA # 46421
25   Jenna M. Labourr, WSBA # 44555
     Attorneys for Plaintiff Allison Randal
26

27
      PLAINTIFF’S [PROPOSED] FINDINGS OF FACT               WASHINGTON INJURY LAWYERS, PLLC
28    CONCLUSIONS OF LAW – 2                                        1700 7TH AVE, SUITE 2100
                                                                       SEATTLE, WA 98101
                                                               P: (425) 312-3057 | F: (206) 866-0208
 1
                                     CERTIFICATE OF SERVICE
 2
            I hereby declare under the penalty of perjury under the laws of the State of Washington
 3

 4   and the United States of America that I have served a true and correct copy, except where noted,

 5   of the foregoing [PROPOSED] FINDINGS OF FACT CONCLUSIONS OF LAW upon the
 6
     individual(s) listed by the following means:
 7
      Counsel for Defendants:                                              [X] Via EMAIL
 8    Thomas J. Collins, WSBA # 2157
      Christopher Campbell, WSBA # 44636
 9
      MERRICK, HOFSTEDT & LINDSEY, P.S.
10    3101 Western Avenue, Suite 200
      Seattle, WA 98121
11    Phone: (206) 682-0610
      E-mail: tcollins@mhlseattle.com; ccampbell@mhlseattle.com;
12
      Counsel for Defendants:                                              [X] Via EMAIL
13    Shawn Toliver, CABA # 148349
      LEWIS BRISBOIS BISGAARD & SMITH, LLP
14    2185 N. California Boulevard, Suite 300
      Walnut Creek, CA 94596
15
      Phone: (925) 357-3456
16    E-mail: Shawn.Toliver@lewisbrisbois.com;
      Connie.Costanza@lewisbrisbois.com;
17    Counsel for Defendants:                                              [X] Via EMAIL
      Heather Jensen, WSBA # 29635
18
      LEWIS BRISBOIS BISGAARD & SMITH, LLP
19    1111 Third Avenue, Suite 2700
      Seattle, WA 98101
20    Phone: (206) 436-2020
      E-mail: Heather.Jensen@lewisbrisbois.com;
21
      Logan.Platvoet@lewisbrisbois.com;
22            Executed on the 29th of September, 2020, in Shoreline, Washington, in accordance with 28
     USC 1746.
23
                                          WASHINGTON INJURY LAWYERS, PLLC,
24
                                          /s/ Young-Ji Ham__________________________
25
                                          Young-Ji Ham, WSBA # 46421
26

27
      PLAINTIFF’S [PROPOSED] FINDINGS OF FACT             WASHINGTON INJURY LAWYERS, PLLC
28    CONCLUSIONS OF LAW – 3                                      1700 7TH AVE, SUITE 2100
                                                                     SEATTLE, WA 98101
                                                             P: (425) 312-3057 | F: (206) 866-0208
